HAMITER, Justice
(concurring).
Since the rendition of our decision in Wreyford v. Wreyford, 216 La. 784, 44 So.2d 867, to which I subscribed unreservedly, my view respecting the meaning and intendment of LSA-R.S. 9:301 has changed somewhat. I am of the opinion, as heretofore, that under its provisions either of the married persons is entitled to an absolute divorce, on proof of the continuous living separate and apart during a period of at least two years, and that the action will lie in the court of the residence of the plaintiff husband or plaintiff wife within' this State if he or she has maintained that residence continuously for two years. However, contrary to my previous view, I now think that the statute also authorizes the bringing ■ of the suit in the court of the residence of the defendant husband or of the defendant wife within this State if such residence has been continuous for' the mentioned two year period.
The initial legislation on the subject, which was Act No. 269 of 1916, provided:
“Be it enacted by the General Assembly of the State of Louisiana, That when married persons have been living separate and apart for a period of seven years or more, either party to the marriage contract may sue, in the courts of the State of his or her residence, provided such residence shall have been continuous for the period of seven years, for an absolute divorce which shall be granted on proof of the continuous living separate and apart of the spouses,' during said period of seven years or more.” (Italics mine.)
Act No. 31 of 1932 reduced the seven year period to four years. Also, by it the provision of the 1916 statute reciting “in the courts of the State of his or her residence” was changed so as to read “in the courts of his or her residence within this State”. Obviously, the latter change was made as a result of the statute’s having been attacked as unconstitutional in Dodds v. Pope, 152 La. 397, 93 So. 198, on the ground that the word “State” as used gave it an extra-territorial effect, notwithstanding that the legislation was held in that case to be valid. In so holding the court said in part: “* * * Succinctly stated, we think the law means that *769either spouse may, when he or she has lived apart from the other continuously for a period of seven years or more, sue in the courts of his or her residence within the State for an absolute divorce, provided 'the residence within the State and the living apart have both been continuous for •a period of seven years.”
In 1938, by Act No. 430, the required period for living apart was further reduced to two years.
Except for the changes above noted, the present statute is identical with that .initially enacted. Particularly, it was originally declared that “ * * * either party to the marriage contract may sue, in the Courts * * and this phraseology was retained in the several amending acts. Now to my mind the initial and continued employing of the emphasized “comma” and plural word “courts” is very significant. If the “comma” were omitted and if the singular word “court” were used, the statute would read (and most assuredly it could only mean) that either party (the plaintiff) may sue in the court (one court) of his or her residence within this State. But by employing the “comma” and also' the plural word “courts”, which •are contained in both the original and present statutes, the Legislature, in my opinion, disclosed an intention that -the suit .might be brought in the court of the residence of either the defendant husband or the defendant wife, besides in that of the ¡residence, of either the plaintiff husband or plaintiff wife. By the language so used the Legislature was declaring, as I now interpret it, that either party to the marriage contract may sue in the courts (either of two courts) of the husband’s (his) residence or of the wife’s (her) residence (plaintiff’s or defendant’s residence) within the State if it has been continuous for at least two years.
There appears to me to be no good reason for restricting the action to tne court of the plaintiff’s residence, especially since generally and usually suits are, instituted a.t the domicile of the defendant. Of course, for the benefits of the statute to be availed of (two year divorce) at least one of the married persons must have maintained a two years’ continuous residence, as is shown by the vital proviso that “such residence shall have been continuous for the period of two years”, the obvious purpose of the requirement being to prevent improper use of the legislation and of our courts by non-residents of the State. However, under my interpretation of the statute, which is that the action may also be brought in the court of the residence of the defendant when maintained for the two year period, such proviso is given full effect with complete recognition of the mentioned requirement and purpose.
The same would not" necessarily result under the doctrine of the Wreyford’case, which is being followed by the majority herein. Under the doctrine, for example, the Civil District Court of Orleans. Parish *771would have jurisdiction of a wife’s divorce action grounded on a two years’ separation between her and her husband, the first eighteen months of which endured while both were domiciled in the State of Mississippi and the remaining or • last six months while the defendant husband resided in Orleans Parish where he had established a domicile.
In the instant case the record discloses that the defendant husband was domiciled in Orleans Parish continuously for more than two years immediately prior to the institution of the suit. This being true, and under the provisions of LSA-R.S. 9:301 as I now interpret them, the civil district court of that parish was vested with jurisdiction.
I respectfully concur.